Title: To Benjamin Franklin from Deborah Franklin, 12 January 1766
From: 
To: 



My Dear Child
Jan. the 12 [1766]
[As it] is verey Cold I did not go ought to day so was a writeing a letter to our Sister Janey in anser to one I had wrote to her sense the deth of her husband I Cante helpe thinking the more trials shee do meet with the more shee shines I pray god to bless and kep her.
So this minit or with in this ower the poste Come in and the packit is arived and I have the pleshuer of a letter from you which never failes of giveing me graite pleshuer I will begin and tell you that Capt. Sparkes and Capt. Hammit arived safe and our friends Came in all in good helth I saw my Miss Grayham [Graeme] next evening as I did Mr. Evens I have not seen Mr. Petters yit as I rely am So much taken up a visiting the sick it was on tusday that Capt. Sparkes arived and on friday night Capt. Roboson and on satterday morning I reseved a letter from you with a note from Mrs. Nelson. I read them bouthe and got a verey desent young man to go down to the vesill for her but Capt. Roboson sente me word he wold bring her up and brakefaste with me So he did. Shee was but poorley but after drink a dish or two of tee I had a fier maid in the chaimber up one pair of stairs and shee wente to bead and got sum Sleep shee was better and I did all in my power to make a Straing plase agreabel to her which I hope I did. The Capt. meet with a good deal of trubel so we did not get the things on shore so soon as I did expeckte but att severel times we did. I will tell you Mr. Evens Sente the pair of shoveles and tonges prodigously [rusted?] but he Cold not helpe it. By Robison I have reseved the boyler with the things menshoned in your letter the painted flore cloathe and the other mater which is verey good the set of Chaney quite whole the tee Pot and salte for which I give you maney thankes and if I live tell your BirthdayI think to fill it with punch and treet sum of your friends the Cambridg [scissors?] you sente I took one as you desined one for me but before thay Come on shore I told Mr. Rhodes of them he semed plesed at hearing of such things and sed sumtimes he had bin put to a lose for wante of a meshuer so on freyday laste he Come to see me I shoud it to him and he was much plesd with it. I maid him a presant of it and I make no doute but you will say I did write. Now I will tell you sum thing of our one [own] buisnes firste a bought that land in Chester Countey I never heard you say aney thing but what you wrote be for you lefte the Cape that I sente to Mr. Parker. He did the busnis but never sed one word to me a bought it nor I never knew aney thing tell one day I had bin to church when I Came home I found a letter on the tabel direckted to me it was from Amos Strutel Smarte and Shorte demanding of me 18 pound intreste money due on that plantashon. I wrote to Mr. Parker a line or two and inclosed his letter to me and took it to the ofis and I had not bin thair more then 2 minites when Strutel Come in. I told him I was quite a Strainger to the a faire but that letter that I had then brought to the ofis was to inquier of Mr. Parker a bought the afair and his [nos?] in it. He was verey shorte with me so, parker thot he shold a told me sum thing a bought it but had let it slip his memerey and took the deades up with him but then sente them down to me and sed the money muste be paid so I wente down and paid him the 18 pounds and I raly think him one of the rudeste men I ever meet with. I have had one or two to hier the plase but then thair Comes sumbody and ses that thay air Roges and will spoyle the plase. I did inquier in whose Congruygash[on] it was in thay tell me in F Allisons and that thair is none but roges all a bout. I paid ten shillins tackes be for but Gorge Read of New casel was to see me I spook to him to see if we Cold get a Chap[?] to sel it to for he ses that he thinkes it in the worste plase in all the Countey. So far on that head now for sumthing which I hope will be more plesing but Mr. Hughes ses he shall write to you a bought it as he Can tell you better then I can but this I have paid to wordes [towards] the land I beleve it is in NovaScosha or sum such plase but to be shorte I have paid 53 pounds to young Wain be fore the Deades is dun but he had borrowed the money of a man that was a going ought of town so you see that I am a raile Land Jober. I tell Salley this is for Grandchildren shee semed verey well plesed att it and thinkes we shall have sume in good time I hope I have dun as you wold have me or as you wold if you had bin at home your selef.
The two Mrs. [Messrs.] Foxcroftes air gon to Virjaney thees three weeks we have not heard from them indead I donte know wather aney poste has bin up sense that time. I shall deliver your mesages as you desier me. Poor Parker has bin verey ill a long time and so has his son his wife has bin oblige to go twise to woodbridg as it was thought Sammey was deying but he Cold not stir with the Goute Shee and Jenkey is thair now. On twelef night Jemey Logan Came to aske Salley to go with him to Burlinton the next day. Shee was gon to spend the evening att Mr. Roses [Ross’s] so I sed shee was of aige shold anser for her selef. Shee sed yis and next morning thay set ought in a Chariot and 4. He Came downe on freyday and left her be hind. I had no letter as shee was a cuming over with him so had not time to write. Our river is froze over. On monday morning laste it was 5 degres Colder then aney time laste winter. I have my poor Chin froste bit with the Cold. I was in hopes that our friend Mrs. Smith wold a got the better of her disorder but I have bin to see her this evening and found her verey ill shee ses shee muste dey. Shee Cante bair aney bodey to speek to her shee is so low sperrited. It is thought bouthe the Mr. Norrises is verey near thair ende. Our nabor Capt. Horrison is dead and poor Henerey Pastick
   *The Porter he was a good father indeed.
was froze to deth and sum other man with him. So far I wrote by Candelite. Mrs. Thomson desiers that I wold give her love to you as doe every bodey that I have seen this day and thay are not a fhew. Remember me to Capt. Orrey and Ladey and Miss. Salley has the sattin. Good old Master Beverag was maid verey happey with that letter from Sir Robort Pringel. The worthey Jentelman ascd me to give him leve to set you down as a Subscriber for his Book and I gave him leve. I hope it was write and he has had one Bound and left for you Smith has given the good man sum trubel a boute it he teles him the revewers will due sum thing to it but I for get what it is so leve it. I sente Gorge to inquier hough your good old man and woman at paster [pasture] did. He ses thay air well and was glad to hear from the Madam Gorge ses thay have not got a Child as he Cold see I had maney things more to say and if I live I will but the Packit Came before ites time and is to go at 12 a clock and it is near one. My love to all the good pepel that I know. Tell Mrs. Emson that it has plesed God to spair her Papey to his famely a littel Longer.I was to see Brother and Sister laste evening. Brother ses he is verey well but I never say aney body but Mr. Kinersly look so thin as he dus. Sister Complains much but look verey well. All our nabors come in one after another to send Love to you. I have not heard one word from aney bodey att Burlinton so Cante tell hough thay due nor wather Mrs. Nelson got up well lets hope shee did. Debey sends her Duty to you Nancy sendes hers and Susanah hers. I am my Dear Child your afeckshonet wife
D Franklin
 


I did not forget for I hope I have a graitefull harte.
I thanke you for the fine tee Pott for the Carpetes and the verey fine brom. It is verey hansome. For the Salte which is verey excepeabel to me for I like it verey much indeed. For the butyfull Candel stickes and for the Shoefels and tonges which is Cureyous [curious].
D Franklin

